                7:20-cv-03922-HMH                 Date Filed 01/15/21      Entry Number 12           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                      District of South Carolina


 J.M. Smith Corporation, d/b/a Smith Drug Company
                                                                  )
                 d/b/a Integral Rx
                                                                  )
                            Plaintiff
                                                                  )
                        v.                                                Civil Action No.      7:20-cv-03922-HMH
                                                                  )
    Whitley Pharmacy, Inc.; Robert Scott Bishop,
                           Defendant
                                                                  )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O the plaintiff, J.M. Smith Corporation, recover from the defendants, Whitley Pharmacy, Inc. and Robert Scott Bishop,
jointly and severally, the amount of Seventy-Four Thousand, Three Hundred and Forty dollars and 81/100 ($74,340.81),
plus per diem interest in the amount of $23.79 and postjudgment interest at the rate of .10%, in addition to $4,100.00 in
attorney's fees, and $1,084.00 in costs.




This action was (check one):
O decided by the Honorable Henry M. Herlong, Jr.



Date: January 15, 2021                                                   ROBIN L. BLUME, CLERK OF COURT


                                                                                        s/Ashley Buckingham
                                                                                     Signature of Clerk or Deputy Clerk
